IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,657


EX PARTE JOHNATHON MARKETT STEEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-060011-AR IN THE 163rd DISTRICT COURT

FROM ORANGE COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to two  years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because both counsel and the trial court
improperly advised him regarding the range of punishment.  
	Trial counsel filed an affidavit with the trial court.  Based on that affidavit and the record,
the trial court determined that Applicant's plea was rendered involuntary due to the erroneous advice
of counsel, and the improper admonishments given by the trial court.  Applicant is entitled to relief. 
Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. B-060011-AR in the 163rd Judicial District
Court of Orange County is set aside, and Applicant is remanded to the trial court to answer the
charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: April 18, 2007
Do Not Publish